DETAILED ACTION
The following Office Action is in response to the Amendment filed on July 22, 2021.  Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Concerning the “Claim Rejections – 35 USC § 102” section on page 4 of the Applicant’s Response filed on July 22, 2021, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-10, 14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krolik et al. (US 2004/0249409, hereinafter Krolik) in view of Powell (US 2011/0022074).
Concerning claims 1 and 6, the Krolik et al. prior art reference teaches an intravascular blood filter system (Figure 9; 710), comprising: an expandable filter assembly adapted to be collapsed within a delivery catheter (Figure 9; 712 | [¶ 0018], may be delivered using filter delivery device, which may be a delivery catheter), the expandable filter assembly comprising: a frame 
However, the Powell reference teaches an intravascular blood filter system, wherein the reference teaches a filter element (Figure 2; 100) that includes pores (Figure 2; 113), wherein the reference states that the pores may be a variety of different shapes including triangular, wherein the inclusion of pointed regions in the pores aids in the dissolution of emboli (Powell; [¶ 0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the pores of the Krolik reference be triangular, and thus non-circular to aid in the dissolution of emboli (Powell; [¶ 0045]).
Concerning claim 2, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the reinforcement fabric is mounted to the filter element (Figure 9; 732).
Concerning claim 3, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric being embedded in the filter element (Figure 9; 718a, 718b).
Concerning claim 4, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the reinforcement fabric will inherently reduce stretching that would otherwise occur without the reinforcement fabric by nature of providing reinforcement.
Concerning claim 7, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the frame comprises a loop surrounding an opening of the expandable filter assembly (Figure 9; 16).
Concerning claim 8, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches that the frame may comprise a longitudinal frame element (Figure 1; 22).
Concerning claim 9, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric being positioned at the hoop portion of the frame, which is near the longitudinal frame element where tensile forces act on the frame (Figure 9; 16).
Concerning claim 10, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the frame comprising a radiopaque marking ([¶ 0020]).
Concerning claim 14, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the frame comprising a shape memory material ([¶ 0020]).
Concerning claim 16, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference further teaches the reinforcement fabric extending longitudinally along the expandable filter assembly (Figure 9; 732).
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krolik et al. (US 2004/0249409, hereinafter Krolik) in view of Powell (US 2011/0022074) as applied to claims 1-4, 6-10, 14, and 16 above, and further in view of Besselink (US 2006/0015136).
Concerning claim 5, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference teaches that the reinforcement fabric comprises a plurality of reinforcement fibers ([¶ 0045]), wherein said fibers may be made of a polymer ([¶ 0031]), but does not specifically teach that said fibers are woven together to form a weave.
However, the Besselink reference teaches an intravascular blood filter system comprising an expandable filter assembly (Figure 11; 102) comprising a filter element (Figure 11; 106) and a reinforcement layer (Figure 11; 104), wherein said layer may be a woven mesh ([¶ 0118]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric fibers of the Krolik and Powell combination be woven into a polymeric weave to provide a reinforcement layer that provides a mesh structure that provides for the necessary pores to allow the passage of blood cells (Besselink; [¶ 0118]).
Claims 11-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krolik et al. (US 2004/0249409, hereinafter Krolik) in view of Powell (US 2011/0022074) as applied to claims 1-4, 6-10, 14, and 16 above, and further in view of Demond et al. (US 2002/0022858, hereinafter Demond).
Concerning claims 11-13 and 15, the combination of the Krolik and Powell references as discussed above teaches the filter system of claim 1, wherein the Krolik reference teaches that the filter may have any appropriate shape or configuration ([¶ 0019]) and that the filter element may comprise a polymer ([¶ 0021]), but does not specifically teach the shape or configuration being an oblique truncated cone or the polymer being a polyurethane film.
However, the Demond reference teaches an intravascular blood filter system including an expandable filter assembly (Figure 3; 20) comprising a frame (Figure 3; 21) and a filter element 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the filter of the Krolik and Powell combination be in the shape of an oblique truncated cone having a nonuniform length around the filter assembly to provide an appropriate shape or configuration that permits the filter assembly to be properly used in a variety of vessel sizes (Demond; [¶ 0056]), and to further have the filter comprise a polyurethane film given it has been defined as a suitable polymer for constructing a filter membrane (Demond; [¶ 0062]), and wherein it would be further obvious to have the pores of the filter or reinforcement fabric have a size of about 100 microns given this is a size which permits blood cells to easily pass through the sac, while capturing thrombus or emboli (Demond; [¶ 0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Clubb et al. (US 2004/0153117) reference teaches a wire basket for forming a filtering mesh that may include triangular shaped pores that allows for the control of pore size and distribution within a filter layer ([¶ 0067]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        11/19/2021